DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/22 has been entered.
 
Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 1/24/22. Claims 21-22 are new. Claims 1, 3-9, 11-13, 16-18 and 21-22 are currently pending and an action on the merits is as follows.

Claim Objections
Claim 1 is objected to because of the following informalities:  “a cardiovascular early warning scoring” in section (ii) appears as if it should be “a combined cardiovascular early warning score”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11, 21 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites classifying the human subject using a plurality of cardiovascular deterioration classifiers.
The limitation of classifying the human subject using a plurality of cardiovascular deterioration classifiers, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a microprocessor to perform,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “microprocessor” language, “the classifying” in the context of this claim encompasses the user manually determine the outputs of various signals or classifiers and mental tallying some score. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 	This judicial exception is not integrated into a practical application. In particular,
the claim only recites three additional element – using a processor to perform the classifying and outputting, sensors and a display. The processor in both steps is recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of classifying
) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Similarly, the sensors are generically recited and pre-solutional to the classification and the display is generic and well-known and just a post-solutional output of the classifying. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 	integration of the abstract idea into a practical application, the additional element of using a display, sensors and using a processor to perform both the classifying amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Similarly the dependent claims do not provide significantly more to the abstract idea. Claims 2-9 further elaborate on the abstract idea without adding more and claim 11 recites an empirical classifier and rules based deterioration detector and a scores combiner which are generic and known in the prior art as shown by prior art of record. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al. US 2014/0257122 in view of Zhang US 2012/0179382.
Regarding claim 1, Ong discloses a patient monitor ([FIG2]) comprising: 
 	a display component ([¶221,224] the score is output to a handheld display device); 
 	an electrocardiograph configured to read vital signs of a human subject including at one cardiovascular parameter ([¶100]) and 
 	an airflow sensor configured to read vital signs of a human subject including at least one respiratory parameter ([¶94] the system can record a pneumogram senses breathing effort, heart rate, oxygen level and air flow); and 
 	a microprocessor or microcontroller programmed to perform a cardiovascular early warning scoring (cEWS) method including the operations of ([¶92,96,189,199]): 
 	(i) classifying the human subject using a plurality of cardiovascular deterioration classifiers to generate cardiovascular early warning scores for the different types of cardiovascular deterioration ([¶123,128]), the plurality of cardiovascular deterioration classifiers operating on a set of inputs characterizing the human subject including the at least one cardiovascular parameter and the at least one respiratory parameter read by the plurality of sensors ([¶76, 153, FIG4] several classifiers are used), and 
 	Combining the generated cardiovascular early warning score for each of one or more of the different types of cardiovascular deterioration into a cardiovascular score ([¶76] ensemble score)
outputting the combined cardiovascular early warning score on the display component of the patient monitor ([¶224])
	wherein the cardiovascular early warning score comprises a combination of two or more scores, the two or more scores comprising an empirical score generated by an empirical classifier trained using labeled training data to generate an empirical score for the first type of cardiovascular deterioration ([¶156] training data determines one score or weighting); a rules-based score generated by a rules-based cardiovascular deterioration detector applying a set of rules to generate a rules-based score for the first type of cardiovascular deterioration ([¶51,154-156][FIG4a] previous patient data and the test data are used in the rules classifier to determine a score).  
	Ong does not specifically disclose the plurality of cardiovascular deterioration classifiers are each trained to classify the human subject respective to a different type of cardiovascular deterioration. Zhang discloses a similar cardiac monitoring device that uses classifiers for different types of cardiovascular deterioration ([¶43-45] the device uses a neural network where the nodes are different classifiers that output various parameters related to cardiac deterioration type). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Ong with the different classifiers of Zhang in order to provide better results and diagnosis ([¶5])
Regarding claim 3, Ong discloses the at least one respiratory parameter further includes respiration rate ([¶55]).  
Regarding claim 4, Ong discloses the set of inputs characterizing the human subject further include at least one gas exchange parameter read by the plurality of sensors ([¶94]).  
Regarding claim 5, Ong discloses the plurality of cardiovascular deterioration classifiers operate on the set of inputs including the at least gas exchange parameter comprising saturation of peripheral oxygen (SpO2) read by a pulse oximeter sensor ([¶94]).  
Regarding claim 8, Ong discloses the plurality of cardiovascular deterioration classifiers include at least two classifiers of the group of cardiovascular deterioration classifiers consisting of a myocardial ischemia classifier, a left ventricular hypertrophy classifier, a systolic heart failure classifier, and a diastolic heart failure classifier ([¶121] myocardial infarction [¶128] LVH).  
Regarding claim 9, Ong discloses a scores combiner generating a weighted combination of scores for the first type of cardiovascular deterioration including at least the empirical score and the rules- based score ([¶163] the classifier scores are combined into one risk score).  
Regarding claim 11, Ong discloses the first cardiovascular deterioration classifier further comprises: a physiological model-based detector modeling the first type of cardiovascular deterioration using algebraic or differential equations to generate a model- based score for the first type of cardiovascular deterioration ([¶206,207]); wherein the scores combiner generates the weighted combination of scores for the first type of cardiovascular deterioration including the empirical score, the rules-based score, and the model-based score ([¶163]).

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al. US 2014/0257122 in view of Zhang US 2012/0179382 and Lynn et al. US 2007/0191697.
Regarding claim 6, Ong does not disclose the device further including blood gas analysis test results including at least one of partial pressure of oxygen (PaO2) and partial pressure of carbon dioxide (PaCO2), wherein the blood gas analysis test results are input to the patient monitor by one of a user input device and reading an Electronic Health Record or Electronic Medical Record via an electronic data network. Lynn teaches a health monitoring device that measure partial pressure of oxygen and CO2 ([¶8,52]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Ong with the teachings of Lynn as it is no more than the combination of prior art elements via known methods to yield predictable results of also measuring partial pressure. 
Regarding claim 7, Ong discloses the plurality of cardiovascular deterioration classifiers operate on the set of inputs including said blood gas analysis test results further including troponin level in the blood ([¶97]).  

Claim 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al. US 2014/0257122 in view of Zhang US 2012/0179382 and Cadwell US 6,805,668.
Regarding claim 21 and 22, Ong discloses using population data as the training for the rules ([¶187]) but does not disclose the set of rules applied by the rules- based cardiovascular deterioration detector comprises a mathematically codified set of guidelines for analyzing cardiovascular deterioration wherein the set of guidelines for analyzing cardiovascular deterioration are a set of industry standards. Cadwell discloses a similar physiological monitoring system that uses industry standards for its neural network ([C4 L40-45]). Therefore it would have been obvious to one ordinary skill in the art at the time of filing to modify Ong by the teachings of Cadwell in order to try various basis for the rules in order to get the most accurate determinations.    
Response to Arguments
Applicant's arguments filed 12/16/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 101 rejection, Examiner respectfully disagrees. 
In reference to the analysis under step 2A prong 1, the claims recite the abstract idea of classifying the human subject using a plurality of cardiovascular deterioration classifiers which falls under the abstract designation of “Mental Process.” That is, other than reciting “a microprocessor to perform,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “microprocessor” language, “the classifying” in the context of this claim encompasses the user manually determine the outputs of various signals or classifiers and mental tallying some score. Specifically regarding the display, this element is generically recited and only performs the post-solutional act of displaying the calculated score and is not integral to the abstract idea. The airflow sensor and the electrocardiograph are just pre-solutional elements used for data gathering. The elements alone or in combination do not make a particular machine. 
In reference to the analysis under step 2A prong 2, the claims recite a display component, an electrocardiograph, an airflow sensor and a microprocessor. However, this elements are not configured in such a way that they amount to significantly more. Each element is its own discrete component and each of those components performs its ordinary generic function. The electrocardiograph and the air flow sensor act as pre-solutional data gathering elements. The display simply displays the determination and the processor performs the generic function of making a determination. The additional elements do not make a particular machine or limit the abstract idea.
In reference to the analysis under step 2B, the additional components as previously stated do not add significantly more to the abstract idea. The sensor for respiration rate, the pulse oximeter and requiring a user input are generics elements that just provide data to the processor that performs the abstract idea. Specifically, the processor could perform the same function if the data was just entered into the monitor. The combination of the sensors and the processor does not made a particular machine that adds significantly more to the abstract idea.
Regarding Applicant’s arguments against the 103 rejection, Examiner respectfully disagrees. Ong discloses using an empirical classifier and a rules based classifier in its ensemble score ([¶154-156] testing data determines one component of the score and the patient data in the rules based classifier determines the other component of the score). It is noted that the rules are described in the specification as mathematical formulations ([¶37] of Applicant’s specification) and Ong discloses mathematical calculations and formulations in its classifier ([¶156-157]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792